Exhibit 99.1 AMARIN CORPORATION ANNOUNCES FIRST PATIENTS ENROLLED IN TWO PHASE 3 CLINICAL TRIALS ASSESSING AMR CARDIOVASCULAR DISEASE -Lowering Triglyceride Levels For At-Risk Patients- San Francisco, CA, USA, January 11, 2010 – Amarin Corporation plc (NASDAQ: AMRN), a clinical-stage biopharmaceutical company focused on improving the treatment of cardiovascular disease, today announced that first patients were enrolled in the MARINE and ANCHOR Phase 3 clinical trials for AMR101, the Company’s lead product candidate.These clinical trials are designed to demonstrate that AMR101 lowers triglyceride levels in patients with very high triglycerides (the MARINE Study) and high triglycerides in patients with mixed dyslipidemia being treated with statins (the ANCHOR Study).It is estimated that over 27 million people in the US have elevated triglyceride levels which are associated with the increased risk of developing coronary artery disease as well being a component of certain other metabolic disorders, such as diabetes and obesity. AMR101 is an ultra-pure omega-3 form being developed with ethyl ester of eicosapentaenoic acid (ethyl-EPA). Numerous independent studies have demonstrated the safety, tolerability and efficacy of ethyl-EPA in lowering plasma triglycerides in patients with high triglyceride levels of varying degrees of severity.The single active ingredient (ethyl-EPA) formulation of AMR101 confers potential improvements against earlier-generation omega-3 products. In the MARINE study, consistent with current medical treatment guidelines, very high triglyceride levels are defined aslevels greater than 500 mg/dL.In the ANCHOR study, also consistent with current medical treatment guidelines, high triglyceride levels are defined as levels equal to or above 200 mg/dL and less than 500 mg/dL.Both of the Phase 3 trials were granted Special Protocol Assessment (SPA) agreements by the U.S. Food and Drug Administration (FDA) and will run concurrently. “We are pleased that both of these Phase 3 trials have commenced enrollment,” stated Dr.
